Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered. Claims 1, 6-14, 17-21 are pending. Claims 17-20 have been withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 14 recite “self-supporting”. What is it meant when the gusset is self-supporting? Such limitation renders the claim indefinite since it's not clear what structural limitation applicant intends to cover. For the purposes of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-14 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Muller (USPN 970,381) in view of Kingsley (US 2015/0296919).
Regarding Claim 1, Muller discloses a boot (Figures 1-4) comprising an outsole (Figures 1-4) and an upper (Figures 1-4) affixed to the outsole, the upper comprising upper body (body, see annotated Figure 3 below) and a gusset (5/6) comprising a relaxed position and an expanded position (Page 1, lines 45-52), wherein the gusset moves from the relaxed position to the expanded position to accommodate a wearer’s leg upon donning of the boot (Page 1, lines 45-52); 
Regarding Claim 6, Muller discloses the gusset is effective to expand a top area of the boot (Page 1, lines 42-67, Figures 1-4). 
Regarding Claim 7, Muller discloses the gusset in an expanded position upon accommodating a wear's leg expands an edge of the upper body at least one inch (Page 1, lines 42-67, Figures 1-4, the gusset appears to expand more than at least one inch and is subject to resiliency as disclosed).  
Regarding Claim 8, Kingsley discloses the polymeric upper comprises a thermoplastic polymer (Para. 54).  
Regarding Claim 9, the combination of Muller and Kingsley disclose the upper body and the gusset independently comprise a thermoplastic polymer selected from the group consisting of rubber, thermoplastic polyurethane, and polyvinyl chloride (Muller, Figures 1-4 & Kingsley, Para. 54).  
Regarding Claim 10, Muller does not specifically disclose the outsole is polymeric. However, Kingsley discloses an outsole made of polymeric material (Para. 54). It would have been obvious to one of ordinary skill in the art to modify 
Regarding Claim 11, Muller discloses the outsole comprises one or more integrally- formed features selected from the group consisting of: a toe, a heel, a heel strike, and cleats (Figures 1-4).  
Regarding Claim 12, Muller discloses the boot is the form of a knee boot (Figures 1-4).  
Regarding Claim 13, the combination of Muller and Kingsley discloses the boot is that is liquid-proof (Kingsley, Para. 54).  
Regarding Claim 14, Muller discloses a liquid protection knee boot (Figures 1-4) comprising an outsole (Figures 1-4); and an upper (Figures 1-4), the upper being affixed to the outsole (Figures 1-4) and comprising an upper body (body, see annotated Figure 3 below), a topline opening defined by an edge of the upper body (Figures 1-4), and a gusset (5/6) intersecting the edge of the upper body (Figures 1-4); wherein the gusset comprises one or more pleats and extends along a rear side of the boot (Page 1, lines 42-46, Figures 1-4) and is self-supporting (Inasmuch is disclosed by applicant, the gusset is self-supporting in that it stays up and upright, pleated on its own, as shown in Figures 1-4), is integral to the upper body (once assembled the entire shoe is integral with itself) and is effective to expand the edge from a relaxed position to an expanded position to accommodate a wearer's leg upon donning of the boot (Page 1, lines 45-67).  Muller does not specifically disclose polymeric material. However, Kingsley discloses polymeric material for a body, gusset and outsole (Para. 54). It would have been obvious to one of ordinary skill in the art to modify the material of Muller to be polymeric, as taught by Kingsley, in order to provide a user with impermeability and flexibility. 
Regarding Claim 21, Muller discloses a method of providing comfortable boots to wearers, the method comprising: donning the boot of one of claim 1; and expanding the gusset as needed to accommodate the wearer's leg (Page 1, lines 42-67, Figures 1-4).


    PNG
    media_image1.png
    307
    427
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. 
Applicant Remarks: Applicant asserts the combination of Muller and Kingsley do not disclose the material claimed. 
Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the modification is a simple change of material from one known material used in boots for another. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of the boot as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using polymeric material would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732